Name: 85/635/EEC: Commission Decision of 19 December 1985 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D063585/635/EEC: Commission Decision of 19 December 1985 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 379 , 31/12/1985 P. 0051 - 0051COMMISSION DECISION of 19 December 1985 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (85/635/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 80/776/EEC (1), as amended by Decision 80/920/EEC (2), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (3), and put into free circulation in the other Member States; Whereas the Commission, by Decision 85/65/EEC (4), extended the abovementioned surveillance to 31 December 1985; whereas the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1986; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfil the requirements of Protocol 4 to the LomÃ © Convention; Whereas in these circumstances authorization should be given to the United Kingdom to extend the intra-Community surveillance to imports of the products in question, HAS ADOPTED THIS DECISION: Article 1The period of validity of Decision 80/776/EEC, as amended by Decision 80/920/EEC is hereby extended to 31 December 1986. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 19 December 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 224, 27. 8. 1980, p. 15. (2) OJ No L 261, 4. 10. 1980, p. 19. (3) Bolivia, Canada, Colombia, Costa Rica, Cuba, El Salvador, Ecuador, USA, Guatemala, Nicaragua, Panama, Philippines, Dominican Republic, Venezuela, Honduras, Haiti, Mexico. (4) OJ No L 30, 2. 2. 1985, p. 18. COMMISSION DECISION of 19 December 1985 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (85/635/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 80/776/EEC (1), as amended by Decision 80/920/EEC (2), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (3), and put into free circulation in the other Member States; Whereas the Commission, by Decision 85/65/EEC (4), extended the abovementioned surveillance to 31 December 1985; whereas the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1986; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfil the requirements of Protocol 4 to the LomÃ © Convention; Whereas in these circumstances authorization should be given to the United Kingdom to extend the intra-Community surveillance to imports of the products in question, HAS ADOPTED THIS DECISION: Article 1The period of validity of Decision 80/776/EEC, as amended by Decision 80/920/EEC is hereby extended to 31 December 1986. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 19 December 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 224, 27. 8. 1980, p. 15. (2) OJ No L 261, 4. 10. 1980, p. 19. (3) Bolivia, Canada, Colombia, Costa Rica, Cuba, El Salvador, Ecuador, USA, Guatemala, Nicaragua, Panama, Philippines, Dominican Republic, Venezuela, Honduras, Haiti, Mexico. (4) OJ No L 30, 2. 2. 1985, p. 18.